                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSE ENRIQUE LEBRON-GARCIA

                          Petitioner
                                                               CIVIL ACTION
          v.                                                   NO. 18-1997

 JOHN E. WETZEL, et al.,

                           Respondents.


                                            ORDER

       AND NOW, this 10th day of April 2019, upon careful consideration of the Report and

Recommendation filed by United States Magistrate Judge Timothy R. Rice (Doc. No. 10),

Petitioner’s Objections to the R&R (Doc. Nos. 11, 17), Petitioner’s pro se Motion Requesting

Leave to Amend the Petition for Writ of Habeas Corpus (Doc. No. 18), the pertinent state record

in this case, and in accordance with the Opinion of the Court issued this day, it is ORDERED that:

       1. The Report and Recommendation (Doc. No. 10) is APPROVED and ADOPTED;

       2. Petitioner’s request for relief is DENIED;

       3. Petitioner’s Motion Requesting Leave to Amend the Petition for Writ of Habeas Corpus

           (Doc. No. 18) is DENIED.

       4. A Certificate of Appealability SHALL NOT issue because, based on the analysis

           contained in the Magistrate Judge’s Report and Recommendation and the Opinion of

           the Court issued this day, a reasonable jurist could not conclude that the Court is

           incorrect in denying and dismissing the Amended Petition for Writ of Habeas Corpus.

           See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).

       5. Judgment in this matter is entered in favor of RESPONDENTS.
6. The Clerk of Court shall close this case for statistical purposes.



                                              BY THE COURT:



                                              / s/ J oel H. S l om sk y
                                              JOEL H. SLOMSKY, J.
